UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: June 30 Date of reporting period:March 31, 2014 Item 1. Schedule of Investments. AAM/Bahl & Gaynor Income Growth Fund SCHEDULE OF INVESTMENTS As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 97.4% COMMUNICATIONS – 1.6% BCE, Inc.1 $ CONSUMER DISCRETIONARY – 7.0% Genuine Parts Co. Mattel, Inc. McDonald's Corp. Tupperware Brands Corp. CONSUMER STAPLES – 14.2% Altria Group, Inc. Coca-Cola Co. Kimberly-Clark Corp. Kraft Foods Group, Inc. Philip Morris International, Inc. Procter & Gamble Co. ENERGY – 9.9% Chevron Corp. ONEOK, Inc. Spectra Energy Corp. Williams Cos., Inc. FINANCIALS – 13.8% Arthur J. Gallagher & Co. BlackRock, Inc. Cullen/Frost Bankers, Inc. HCP, Inc. - REIT Health Care REIT, Inc. - REIT Realty Income Corp. - REIT U.S. Bancorp Ventas, Inc. - REIT HEALTH CARE – 15.9% AbbVie, Inc. Baxter International, Inc. GlaxoSmithKline PLC - ADR1 Johnson & Johnson Merck & Co., Inc. Novartis A.G. - ADR1 INDUSTRIALS – 8.7% Emerson Electric Co. AAM/Bahl & Gaynor Income Growth Fund SCHEDULE OF INVESTMENTS - Continued As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) General Electric Co. $ Lockheed Martin Corp. MATERIALS – 5.3% 3M Co. LyondellBasell Industries N.V. - Class A1 TECHNOLOGY – 17.1% Analog Devices, Inc. Apple, Inc. Automatic Data Processing, Inc. Cisco Systems, Inc. Intel Corp. Microsoft Corp. Paychex, Inc. QUALCOMM, Inc. UTILITIES – 3.9% NextEra Energy, Inc. Wisconsin Energy Corp. TOTAL COMMON STOCKS (Cost $18,802,526) SHORT-TERM INVESTMENTS – 2.2% Federated Treasury Obligations Fund, 0.01%2 TOTAL SHORT-TERM INVESTMENTS (Cost $442,339) TOTAL INVESTMENTS – 99.6% (Cost $19,244,865) Other Assets in Excess of Liabilities – 0.4% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS As of March 31, 2014 (Unaudited) Principal Amount Value ASSET-BACKED SECURITIES – 6.4% $ AmeriCredit Automobile Receivables Trust 2012-3 2.420%, 5/8/20181 $ Atrium VII 3.236%, 11/16/20221,2,3 Goldentree Loan Opportunities V Ltd. 1.337%, 10/18/20211,2,3 LCM XIII LP 2.387%, 1/19/20231,2,3 SBI Home Equity Loan Trust 2006-1 0.304%, 4/25/20351,2,3 Sonic Capital LLC 5.438%, 5/20/20411,3 TAL Advantage V LLC 2.830%, 2/22/20381,3 TOTAL ASSET-BACKED SECURITIES (Cost $1,627,158) COMMERCIAL MORTGAGE-BACKED SECURITIES – 7.8% Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.582%, 9/11/20411,2 CD 2006-CD2 Mortgage Trust 5.349%, 1/15/20461,2 CGBAM Commercial Mortgage Trust 2013-BREH 3.005%, 5/15/20302,3 DDR I Depositor LLC Trust 2009 6.223%, 10/14/20221,3 Hilton USA Trust 2013-HLT 3.714%, 11/5/20303 Irvine Core Office Trust 2013-IRV 3.174%, 5/15/20481,2,3 ML-CFC Commercial Mortgage Trust 2006-3 5.485%, 7/12/20461,2 MSBAM Commercial Mortgage Securities Trust 2012-CKSV 4.293%, 10/15/20302,3 Spirit Master Funding LLC 5.760%, 3/20/20243 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $2,010,108) CORPORATE BONDS – 74.0% COMMUNICATIONS – 13.5% Cequel Communications Holdings I LLC 6.375%, 9/15/20201,3 DISH DBS Corp. 6.750%, 6/1/2021 AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS - Continued As of March 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) COMMUNICATIONS (Continued) $ Frontier Communications Corp. 8.500%, 4/15/2020 $ Historic TW, Inc. 9.150%, 2/1/2023 Nara Cable Funding Ltd. 8.875%, 12/1/20181,3 Qwest Corp. 7.250%, 10/15/20351 T-Mobile USA, Inc. 6.250%, 4/1/20211 6.125%, 1/15/20221 6.625%, 4/1/20231 6.500%, 1/15/20241 Telecom Italia Capital S.A. 6.000%, 9/30/2034 Telefonica Emisiones SAU 3.992%, 2/16/2016 Telefonica Europe B.V. 8.250%, 9/15/2030 Time Warner Cable, Inc. 6.550%, 5/1/2037 UPCB Finance VI Ltd. 6.875%, 1/15/20221,3 Verizon Communications, Inc. 7.750%, 12/1/2030 6.550%, 9/15/2043 Windstream Corp. 7.750%, 10/1/20211 CONSUMER DISCRETIONARY – 3.9% ADT Corp. 6.250%, 10/15/20213 American Airlines 2013-2 Class B Pass-Through Trust 5.600%, 7/15/20203 British Airways 2013-1 Class B Pass-Through Trust 5.625%, 12/20/20213 Chrysler Group LLC / CG Co-Issuer, Inc. 8.250%, 6/15/20211 Ford Motor Credit Co. LLC 5.875%, 8/2/2021 AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS - Continued As of March 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CONSUMER DISCRETIONARY (Continued) $ Hertz Corp. 6.900%, 8/15/2014 $ CONSUMER STAPLES – 0.4% Wells Enterprises, Inc. 6.750%, 2/1/20201,3 ENERGY – 8.9% BG Energy Capital PLC 6.500%, 11/30/20721,2 Citgo Petroleum Corp. 11.500%, 7/1/20171,3 DCP Midstream LLC 5.850%, 5/21/20431,2,3 Ecopetrol S.A. 5.875%, 9/18/2023 El Paso LLC 8.050%, 10/15/2030 Enterprise Products Operating LLC 7.034%, 1/15/20681,2 IFM U.S. Colonial Pipeline 2 LLC 6.450%, 5/1/20211,3 Kinder Morgan Energy Partners LP 9.000%, 2/1/2019 Lukoil International Finance B.V. 6.125%, 11/9/20203 Noble Energy, Inc. 8.250%, 3/1/2019 Petroleum Co. of Trinidad & Tobago Ltd. 9.750%, 8/14/20193 Transocean, Inc. 6.500%, 11/15/2020 Weatherford International Ltd. 6.750%, 9/15/2040 FINANCIALS – 30.4% Allstate Corp. 6.500%, 5/15/20671,2 American Express Co. 6.800%, 9/1/20661,2 American Financial Group, Inc. 9.875%, 6/15/2019 AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS - Continued As of March 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) FINANCIALS (Continued) $ American International Group, Inc. 8.175%, 5/15/20581,2 $ Bank of America Corp. 5.750%, 12/1/2017 5.875%, 1/5/2021 4.100%, 7/24/2023 Bear Stearns Cos. LLC 6.400%, 10/2/2017 BioMed Realty LP 6.125%, 4/15/20201 Citigroup, Inc. 5.850%, 8/2/2016 3.375%, 3/1/2023 Deutsche Bank A.G. 4.296%, 5/24/20281,2 EPR Properties 5.750%, 8/15/20221 General Electric Capital Corp. 5.300%, 2/11/2021 5.250%, 6/29/20491,2 Goldman Sachs Group, Inc. 2.375%, 1/22/2018 5.950%, 1/15/2027 Goodman Funding Pty Ltd. 6.375%, 4/15/20213 Hartford Financial Services Group, Inc. 8.125%, 6/15/20381,2 HSBC Capital Funding LP 10.176%, 12/29/20491,2,3 ING Bank N.V. 0.945%, 9/26/20161,2 Intesa Sanpaolo S.p.A. 3.875%, 1/16/2018 JPMorgan Chase & Co. 4.950%, 3/25/2020 7.900%, 4/29/20491,2 Liberty Mutual Group, Inc. 7.000%, 3/15/20371,2,3 7.800%, 3/15/20373 Lincoln National Corp. 6.050%, 4/20/20671,2 MetLife, Inc. 10.750%, 8/1/20691 AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS - Continued As of March 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) FINANCIALS (Continued) $ Morgan Stanley 5.500%, 7/24/2020 $ Prudential Financial, Inc. 5.875%, 9/15/20421,2 SAFG Retirement Services, Inc. 8.125%, 4/28/2023 Travelers Cos., Inc. 6.250%, 3/15/20371,2 UBS A.G. 7.625%, 8/17/2022 Wachovia Capital Trust III 5.570%, 3/29/20491,2 Wells Fargo & Co. 7.980%, 3/29/20491,2 HEALTH CARE – 1.2% FreseniU.S. Medical Care U.S. Finance, Inc. 5.750%, 2/15/20213 HCA, Inc. 7.250%, 9/15/20201 INDUSTRIALS – 0.5% Alliant Techsystems, Inc. 6.875%, 9/15/20201 MATERIALS – 8.5% ArcelorMittal 6.750%, 2/25/2022 Celulosa Arauco y Constitucion S.A. 4.750%, 1/11/20221 Chemtura Corp. 5.750%, 7/15/20211 FMG Resources August 2006 Pty Ltd. 6.875%, 4/1/20221,3 Holcim U.S. Finance Sarl & Cie SCS 6.000%, 12/30/20193 Mexichem S.A.B. de C.V. 4.875%, 9/19/20223 Newcrest Finance Pty Ltd. 4.450%, 11/15/20213 Reliance Steel & Aluminum Co. 4.500%, 4/15/20231 AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS - Continued As of March 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) MATERIALS (Continued) $ Samarco Mineracao S.A. 5.750%, 10/24/20233 $ Sinochem Overseas Capital Co., Ltd. 6.300%, 11/12/20403 Teck Resources Ltd. 5.200%, 3/1/20421 Xstrata Finance Canada Ltd. 4.950%, 11/15/20213 TECHNOLOGY – 0.3% NCR Escrow Corp. 5.875%, 12/15/20211,3 UTILITIES – 6.4% AGL Capital Corp. 5.875%, 3/15/20411 APT Pipelines Ltd. 3.875%, 10/11/20223 DPL, Inc. 7.250%, 10/15/20211 Duquesne Light Holdings, Inc. 6.400%, 9/15/20203 Electricite de France 5.250%, 1/29/20491,2,3 Israel Electric Corp. Ltd. 5.625%, 6/21/20183 NextEra Energy Capital Holdings, Inc. 7.300%, 9/1/20671,2 Southern Power Co. 5.250%, 7/15/2043 UIL Holdings Corp. 4.625%, 10/1/2020 TOTAL CORPORATE BONDS (Cost $18,882,106) MUNICIPAL BONDS – 2.4% American Municipal Power, Inc. 6.053%, 2/15/2043 New York City Water & Sewer System 5.000%, 6/15/20451 State of Illinois 7.350%, 7/1/2035 AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS - Continued As of March 31, 2014 (Unaudited) Principal Amount Value MUNICIPAL BONDS (Continued) $ Virginia Resources Authority 5.000%, 11/1/20421 $ TOTAL MUNICIPAL BONDS (Cost $591,618) U.S. GOVERNMENT AND AGENCIES – 4.4% Fannie Mae Pool 6.000%, 7/1/2040 United States Treasury Bond 5.375%, 2/15/2031 3.625%, 2/15/2044 TOTAL U.S. GOVERNMENT AND AGENCIES (Cost $1,117,801) Number of Shares PREFERRED STOCKS – 1.1% FINANCIALS – 1.1% CoBank ACB 6.250%, 12/31/491,2,3 TOTAL PREFERRED STOCKS (Cost $299,688) SHORT-TERM INVESTMENTS – 7.8% Federated Treasury Obligations Fund, 0.01%4 TOTAL SHORT-TERM INVESTMENTS (Cost $1,961,776) TOTAL INVESTMENTS – 103.9% (Cost $26,490,255) Liabilities in Excess of Other Assets – (3.9)% ) TOTAL NET ASSETS – 100.0% $ CFC – Cooperative Finance Corporation LP – Limited Partnership PLC – Public Limited Company 1 Callable. 2 Variable, floating, or step rate security. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 4 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. AAM Funds NOTES TO SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Note 1 – Organization AAM/Bahl & Gaynor Income Growth Fund (‘‘Bahl & Gaynor Income Growth” or “Bahl & Gaynor Income Growth Fund’’) and AAM/Cutwater Select Income Fund (“Cutwater Select Income” or “Cutwater Select Income Fund”) (each a “Fund” and collectively the ‘‘Funds’’) are organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). The Bahl & Gaynor Income Growth Fund’s primary investment objective is current and growing income and secondarily long-term capital appreciation.The Fund currently offers three classes of shares: Class A, Class C and Class I.The Fund’s Class A and Class I shares commenced operations on July 5, 2012.The Fund’s Class C shares commenced operations on January 31, 2013. The Cutwater Select Income Fund’s primary investment objective is to seek current income.The Fund currently offers three classes of shares: Class A, Class C and Class I.The Fund commenced investment operations on April 19, 2013. The shares of each class represent an interest in the same portfolio of investments of the Funds and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of their financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Debt securities are valued at the last available bid price for such securities, or if such prices are not available, at the bid price obtained from at least one broker-dealer or at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Funds’ advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. AAM Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued March 31, 2014 (Unaudited) Note 3 – Federal Income Taxes At March 31, 2014, gross unrealized appreciation (depreciation) of investments, based on cost for federal income tax purposes were as follows: AAM/Bahl & Gaynor Income Growth Fund AAM/Cutwater Select Income Fund Cost of investments $ $ Gross unrealized appreciation Gross unrealized depreciation ) ) Net unrealized appreciation (depreciation) $ $ ) The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Funds’ investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. AAM Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued March 31, 2014 (Unaudited) The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of March 31, 2014, in valuing the Funds’ assets carried at fair value: AAM/Bahl & Gaynor Income Growth Fund Level 1 Level 2* Level 3* Total Investments Common Stocks1 $ $
